Citation Nr: 0504609	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  97-33 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for status post acromioplasty of the right shoulder. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1959.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996, rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which confirmed a 10 percent rating for 
the veteran's right shoulder disability.    

In March 1999, a 20 percent rating was assigned to the right 
shoulder disability from July 5, 1995.  A separate 10 percent 
rating, was assigned under Diagnostic Code 8516 for the 
manifestation of numbness of the right hand, also effective 
from July 5, 1995.  

In May 2003, this matter was remanded by the Board for 
additional development.  

An August 2004 rating decision assigned a 30 percent rating 
to the service-connected status post acromioplasty of the 
right shoulder, effective July 5, 1995.  


FINDINGS OF FACT

1.  The veteran is right hand dominant; therefore, his right 
shoulder is his major upper extremity.

2.  The service-connected status post acromioplasty of the 
right shoulder is manifested by limitation of motion of the 
arm to approximately midway between the side and shoulder.   

3.  There is no evidence of limitation of motion to 25 
degrees from the side; impairment of the humerus including 
fibrous union, nonunion, or loss of head; or ankylosis of the 
scapulohumeral articulation.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for status post acromioplasty of the right shoulder 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court of 
Appeals for Veterans Claims (Court) has found that this 
regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

In a June 2003 letter, VA notified the veteran of the 
evidence needed to substantiate the claim and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The letter told the 
veteran that he could submit evidence.

In Pelegrini, the Court held that the VCAA notice should 
generally be provided before an initial unfavorable agency of 
original jurisdiction (AOJ) decision is issued on a claim, a 
claimant must be given notice in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, at 119-20  

In the present case, the VCAA notice was provided after the 
initial AOJ adjudication in January 1996.  The veteran 
ultimately received the required notice through the above 
cited letter.  In Pelegrini, the Court noted that its 
decision was not intended to invalidate RO decisions issued 
prior to VCAA notice, particularly, as in this case, where 
the initial adjudication had taken place prior to enactment 
of the VCAA.  The Court specified that in such cases it was 
sufficient for the Board to ensure that proper notice was 
ultimately provided.  Pelegrini v. Principi, at 120, 122-4.  
The Board remanded this case, in part, for the RO to provide 
the necessary notice.  It has thereby ensured that the 
required notice was given.

Furthermore, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  Indeed, when the RO granted increased ratings 
for the right shoulder disability, it fixed the effective 
date in accordance with the date of claim, and gave no 
deference to prior unfavorable adjudications that had not 
become final.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  
Pertinent VA treatment records from the Stratton VA medical 
facility dated from 1993 to 1999 were obtained.  An April 
1997 medical statement from Dr. T.E. is associated with the 
claims folder.  There is no identified relevant evidence that 
has not been accounted for.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was afforded VA 
examinations in July 1995, April 1996, December 1998, and 
February 2004 to determine the severity of his disability.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2004). 

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, and 4.45 (2004), pertaining to functional 
impairment.  The Court instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry was not to be limited to muscles or nerves.  
These determinations were, if feasible, be expressed in terms 
of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2004).

Under Diagnostic Code 5201, limitation of motion of the arm, 
a 20 percent rating is assigned when there is limitation of 
motion of the major arm at shoulder level.  A 30 percent 
rating is warranted when there is limitation of motion of the 
major arm midway between the side and shoulder level.  A 40 
percent disability evaluation is warranted when there is 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).

Under Diagnostic Code 5202, other impairment of the humerus, 
a 20 percent evaluation is warranted for impairment of the 
major extremity caused by malunion resulting in moderate 
deformity, or for recurrent dislocation of the scapulohumeral 
joint with infrequent episodes of dislocation at the 
scapulohumeral joint and guarding of movement at the shoulder 
level.  

A 30 percent evaluation is warranted for impairment of the 
major extremity caused by malunion resulting in marked 
deformity or for recurrent dislocation of the scapulohumeral 
joint with frequent episodes of dislocation and guarding of 
all arm movements.  A 50 percent evaluation is assigned where 
there is fibrous union, a 60 percent evaluation is warranted 
for nonunion or a false flail joint, and an 80 percent 
evaluation is warranted for loss of the humeral head (a flail 
shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5102 (2004). 

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Discussion

The VA examination reports and medical statements show that 
the veteran has right shoulder abduction that ranged from 130 
degrees to 180 degrees.  Right shoulder flexion or elevation 
ranged from 65 degrees to 172 degrees.  

The most recent evidence consists of a February 2004 VA 
examination report, showing that on range of motion testing, 
pain started in adduction at 40 degrees and ended at 50 
degrees.  Abduction was to 130 degrees, and flexion was to 65 
degrees.  The examiner specifically indicated that motion 
became painful midway between side and shoulder level.  The 
examiner also stated that there was no pain with motion to 25 
degrees from the side.

A disability evaluation in excess of 30 percent is not 
warranted for the right shoulder disability under Diagnostic 
Code 5201, because the veteran is able to move the right arm 
beyond 25 degrees from the side.  While the veteran had 
adduction to only 40 degrees, this motion is closer to midway 
between the side and shoulder level (45 degrees) than it is 
to 25 degrees from the side.  This conclusion is supported by 
the examiner's comment that motion was possible to midway 
between the side and shoulder.  38 C.F.R. § 4.7 (2004).  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected left shoulder disability.

The February 2004 VA examiner reported that the veteran was 
actually able to lift his arm to shoulder level, but that 
functional factors appeared at approximately halfway between 
the shoulder and side.  The 30 percent evaluation, therefore, 
compensates the veteran for the additional limitation due to 
functional factors.  There is no clinical evidence, of 
further limitation due to functional factors.  The Board 
finds that the evidence of record establishes that the 
veteran's right shoulder disability does not cause additional 
functional impairment due to pain on use, weakness, or 
fatigability so as to warrant the assignment of an additional 
disability rating under the provisions of 38 C.F.R. §§ 4.40 
and 4.45. 

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  The February 2004 VA examination 
report notes that ankylosis was not present, and there is no 
other evidence of ankylosis.  Thus, Diagnostic Code 5200 is 
not for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2004).  

Impairment of the humerus has not been demonstrated.  The VA 
examiner who performed the February 2004 VA examination 
stated that there was no nonunion, fibrous union, or loss of 
the head of the humerus.  Thus, Diagnostic Code 5202 is not 
for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2004).  

Under Diagnostic Code 5203, impairment of the clavicle or 
scapula, a 20 percent rating is the highest schedular rating 
possible.  See 38 C.F.R. § 4.71, Diagnostic Code 5203 (2004).  

In summary, a disability evaluation in excess of 30 percent 
for the service-connected status post acromioplasty of the 
right shoulder under Diagnostic Code 5201 is not warranted 
for the reasons and bases described above.  The preponderance 
of the evidence is against the claim for an increased rating, 
and the claim is denied.  Since the preponderance of the 
evidence is against the claim for an increased rating, the 
benefit of the doubt doctrine is not for application with 
regard to this claim.  Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for status post acromioplasty of the right shoulder 
is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


